DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-10 in the reply filed on July 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 reads “overlapping and edge” and should read “overlapping an edge”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7 and 8:  it is unclear if the “Stellarnet Miniature Spectrometer” is a trademarked name.  If it is, it should be marked accordingly.  Additionally, is it required that the measurement be taken on said specific device?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US Patent No 6,004,645) in view of Brady et al. (US Patent No 4,668,315) (“Brady”).

Referring to claim 1:  Hubbard teaches a method for covering a roof, the method comprising: (i) providing first (item 12) and second (item 14) membranes, where the membranes are in the form of rolls; (ii) unrolling the first and second silicone membranes over a roof surface; (iii) positioning first and second membranes adjacent to one another and overlapping and edge of the second over an adjacent edge of the first membrane to thereby form a lap (figures 1-4); and (v) seaming the first membrane to the second membrane in the lap (figure 4). Hubbard does not teach the membranes are silicone and (iv) securing the first and second membranes to the roof surface.  However, Brady teaches the membranes are silicone membranes (Abstract) and securing the first and second membranes to the roof surface (col 7, lines 24-35).
	It would have been obvious to one of ordinary skill in the art to create the device using the method taught by Hubbard with the membrane and adhesion taught by Brady in order to provide a strong membrane secured to the roof that will withstand the elements.

Referring to claim 2:  Hubbard and Brady teach all the limitations of claim 1 as noted above.  Additionally, Hubbard teaches said step of securing includes mechanically fastening the membranes to the roof surface (figure 4).

Referring to claim 3:  Hubbard and Brady teach all the limitations of claim 1 as noted above.  Additionally, Brady teaches said step of securing includes adhesively securing the membranes to the roof surface (col 7, lines 24-35).  Adhesively adhering the membranes allows for minimal penetrations and a secure connection between the two elements.

Referring to claim 4:  Hubbard and Brady teach all the limitations of claim 1 as noted above.  Additionally, Brady teaches said step of seaming the first membrane to the second membrane includes adhesively seaming the membranes (col 6, lines 54-57).  Adhesively seaming allows for easy connection that only requires a sealant not special heating equipment.

Referring to claims 7 and 8:  Hubbard and Brady teach all the limitations of claim 6 as noted above.  They do not teach the first and second silicone membranes are characterized by a reflectivity of 13% or greater or 20% or greater wherein the reflectivity is measured after 3 months of exterior exposure and where the reflectivity is measured using a StellarNet Miniature Spectrometer at 380 nanometers. However, it would have been obvious to one of ordinary skill to optimize the reflectivity of a roof covering in order to reflect the maximum amount of radiant energy in order to keep the structure as cool as possible.  It is well known to create reflective roof coverings in order to reduce energy useage.

Referring to claim 9:  Hubbard and Brady teach all the limitations of lcaim 1 as noted above.  Additionally, Hubbard teaches said step of unrolling includes unrolling the membranes over an insulation panel (item 24).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Brady and Jette et al. (US PGPub No 2011/0076462) (“Jette”).

Referring to claim 5:  Hubbard and Brady teach all the limitations of claim 1 as noted above.  They do not teach the first and second silicone membranes are characterized by tensile strength of 100 psi to 2,000 psi as measured according to ASTM D412.  However, Jette teaches the first and second silicone membranes are characterized by tensile strength of 100 psi to 2,000 psi as measured according to ASTM D412 (paragraph 0033).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hubbard and Brady with the specific strength taught by Jette in order to provide an adequately strong membrane.  Additionally, it would have been obvious to design the strength to a certain level based on any particular standards applicable to the installation of the membrane in order to allow the membrane to be installed and meet requirements.

Referring to claim 6:  Hubbard, Brady, and Jette teach all the limitations of claim 5 as noted above.  Additionally, Jette teaches the first and second silicone membranes are characterized by elongation at break of 50% to 400% as measured according to ASTM D412 (paragraph 0033).  It would have been obvious to design the strength to a certain level based on any particular standards applicable to the installation of the membrane in order to allow the membrane to be installed and meet requirements.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635